Citation Nr: 1236398	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  01-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Monica Cliatt, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2001 and August 2007 (hypertensive vascular disease and asthma) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Philadelphia, Pennsylvania, respectively.  Jurisdiction was transferred to Philadelphia, Pennsylvania, upon the Veteran's request due to his relocation.  The Veteran had a hearing before the Board in September 2012 and the transcript is of record.

The TDIU claim on appeal requires clarification.  The March 2001 rating decision denied a claim seeking entitlement to an increased rating greater than 60 percent for hiatal hernia, to include gastroesophageal reflux disease (GERD).  The Veteran appealed, but during the pendency of his appeal, he claimed his service-connected disability renders him unemployable.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board, in an April 2006 decision, assumed jurisdiction of an inferred claim seeking TDIU in addition to the increased rating claim already on appeal.  Id. (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).  Within that 2006 decision, the Board denied the underlying increased rating claim, and remanded the TDIU claim for further development.  The increased rating claim has not been appealed and is no longer before the Board.

The case was last brought before the Board in July 2012, at which time the claims were remanded to afford the Veteran a hearing before a Veterans' Law Judge as requested.  The hearing having been held.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On September 5, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of service connection for hypertensive vascular disease and asthma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim seeking service connection for hypertensive vascular disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim seeking service connection for asthma.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During his hearing before the Board in September 2012, the Veteran indicated he wished to withdraw his appeal as to the issues seeking entitlement to service connection for hypertensive vascular disease and asthma.  As to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.


ORDER

The appeal seeking entitlement to service connection for hypertensive vascular disease is dismissed.

The appeal seeking entitlement to service connection for asthma is dismissed.


REMAND

The Veteran is currently service connected for one disability; hiatal hernia with GERD, rated 60 percent disabling.  He claims this condition renders him totally unemployable due to manifestations of the disability itself as well as side effects from the medications.  The Veteran testified at his hearing before the Board in September 2012 that his disability causes daily heartburn, vomiting, gagging, and coughing.  He testified he takes three medications for his condition, which cause a lot of side effects, further restricting his ability to work.

The Veteran claims he worked as a Guard and Case Manager until June 2004, at which time he quit his job and relocated from California to Pennsylvania.  Since his move, he has been unable to find work.  He believes his inability to find a job is solely due to his service-connected disability.

The Veteran was last afforded a VA examination in December 2007, nearly five years ago.  The examiner, in a January 2008 addendum, indicated it would be speculative to opine as to whether the Veteran is totally precluded from working due to his disability because many of the manifestations are subjectively reported, but not confirmed with objective findings.  For example, the examiner noted the Veteran's complaints of daily vomiting, but found no evidence of significant weight loss or anemia.  The examiner did not address what, if any, effect the Veteran's medications have on his ability to obtain substantial employment.  Additionally, the Veteran testified during his September 2012 hearing that his condition has worsened since the last VA examination.  

Since the December 2007 examination, the claims folder contains 2008 private treatment records for this specific disability.   There are no treatment records, however, since 2008 despite the Veteran's testimony that he seeks ongoing treatment for his condition at the VA Medical Center (VAMC).  The VA must make efforts to obtain any and all missing private and VA outpatient treatment records from 2008 to the present.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding VA records are considered part of the record on appeal since they are within VA's constructive possession).

In light of the possible missing treatment records, the prior VA examiner's incomplete opinion, and the Veteran's testimony that his service-connected disability has worsened, a new VA examination is required.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide release forms authorizing VA to obtain any of his treatment records from any private doctor for treatment of his hiatal hernia with GERD since 2008.   Obtain the Veteran's VA medical records from December 2007 to the present. All efforts to obtain records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for an examination with a gastroenterologist to ascertain the current severity of the Veteran's service connected hiatal hernia with GERD. 

The examiner is to note in the examination report all pertinent pathology associated with the service connected disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide an opinion as to what effect, if any, the Veteran's service-connected disability (i.e., hiatal hernia with GERD) and the medications taken for it have on his ability to obtain and retain employment; that is, whether such would preclude an average person from obtaining, or retaining, any substantially gainful employment and not just his prior employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.

The examiner is to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, an explanation must be provided as to why this is so and what, if any, additional evidence would permit such an opinion to be made. 

3. Then, readjudicate the Veteran's TDIU claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


